DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 16, and 19 are objected to because of the following informalities:  Claims 3, 16, and 19 include the feature “a physical distance between the transceiver device and the set of data elements is a large physical distance relative to sizes of decompression circuits.  It is not clear how the correlation between the distance and the size of a circuit is established. Appropriate correction is required. The following rejection is based on the best understanding by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 9, 11-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US. Patent App. Pub. No. 2014/0210872) in view of Kim et al. (US. Patent App. Pub. No. 2016/0125843, “Kim” hereinafter).
As per claim 1, Sasaki teaches a circuit comprising: 
a first data element (Fig. 2, receiving image signal DAT, ¶ [88]); 
a second data element (inherently included because of plurality of image signals); 
a first buffer coupled to the first data element; 
a second buffer coupled to the second data element (line buffer 130 (Fig. 3) to hold different lines of image data, ¶ [96]); 
compression override logic circuits coupled to the first data element and to the second data element (Fig. 3, ¶ [95]). 
Sasaki does not explicitly teach a parallel register coupled to the compression override logic circuits. However, Sasaki does teach the above components are included in the timing controller to the display as shown in Fig. 2 and 3.
Kim teaches a similar method of receiving compressed data and decompress compressed data (¶ [18]) and further teaches a timing controller that controls the encoder and decoder, and also the shift register that includes plurality of registers that are connected to each other in parallel as shown in Fig. 8, ¶ [88].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timing controller that control timing operation of parallel registers as taught by Kim into the timing controller as taught by Sasaki as addressed above, the advantage of which is for use in parallel and/or buffered image-processing operations (¶ [88]).
As per claim 2, the combined teachings of Sasaki and Kim impliedly include a transceiver device coupled to the first buffer or to the second buffer (see Sasaki, Fig. 3, data receiver 110 and data transmitter 140).
As per claim 4, the combined Sasaki-Kim also teach a memory operator (inherently included in graphics memory 142 to store input data. See Kim, Fig. 8, ¶ [87]) coupled to the parallel register (via the TCON 145); and a memory (graphics memory 142) coupled to the memory operator (addressed above). Thus, claim 4 would have been obvious over the combined references for the reason above. 
As per claim 5, the combined Sasaki-Kim impliedly teaches  wherein the first buffer and the second buffer are associated with a quantity, wherein first data arrives at the first buffer at a first time based on the quantity, wherein second data arrives at the second buffer at a second time based on the quantity (because it is not clear what quantity is claimed, and as addressed, the line buffer receives one line at a time).
As per claim 7, the combined Sasaki-Kim also impliedly teaches wherein the first buffer and the second buffer are associated with a layout, wherein first data arrives at the first buffer at a first time based on the layout, wherein second data arrives at the second buffer at a second time based on the layout (as with claim 5, because it is not clear what the scope of layout is).
As per claim 9, the combined Sasaki-Kim also impliedly teach wherein the layout comprises a first location and a second location, the first location associated with the first buffer, the second location associated with the second buffer (as addressed in claim 1, different lines of image data, therefore different locations).
As per claim 11, as addressed above, the combined Sasaki-Kim teaches a device comprising: 
buffers configured to: 
transmit compressed data including data bits from a transceiver device (see claims 1 and 2); and 
load the compressed data to data elements in response to receiving clock events from clocks, the clocks matched based on timing of the buffers (Kim, ¶ [87-88], loading compressed data based on the timing of the timing controllers); 
compression override logic circuits configured to decompress the compressed data included in the data elements to form decompressed data (Sasaki, Fig. 4, ¶ [95]); and 
a parallel register configured to store the decompressed data in response to a clock event from a parallel register clock (Kim, ¶ [87-88], storing decompressed data based on the timing of the TCON 145). Thus, claim 11 would have been obvious over the combined references for the reason above.
As per claim 12, the combined Sasaki-Kim also teaches wherein the transceiver device is configured to produce the compressed data by compressing a row or a column of input data (Sasaki, Fig. 10, ¶ [35], and [95-96]).
As per claim 13, the combined Sasaki-Kim also teaches wherein the compression override logic circuits are configured to: 
identify a first set of the data elements and a second set of the data elements, the first set of the data elements including compressed bits, the second set of the data elements including the data bits (as addressed above); and 
decompress the compressed data included in the data elements by modifying the first set of the data elements to correspond to the second set of the data elements (Kim, ¶ [85-87], decompressing by normal mode or gray mode).
Thus, claim 13 would have been obvious over the combined references for the reason above.
As per claim 14, as addressed in claims 4 and 11, the combined Sasaki-Kim does teach wherein a memory operator is configured to store the decompressed data to a parallel register by performing memory operations.
As per claim 17, as addressed in claims 1 and 2, the combined Sasaki-Kim teaches a display device comprising: 
a transceiver side including a transceiver device (see claim 2); 
a transmission circuit coupled to the transceiver device, the transmission circuit including buffers (Sasaki, Fig. 3, ¶ [92], inherently included so that the data receiving unit 110 to receive input data from outside); and 
a receiver side including a parallel register coupled to the transmission circuit (addressed in claim 1).
As per claim 18, as addressed, the combined Sasaki-Kim also impliedly teaches wherein the transmission circuit utilizes the buffers to transmit compressed data from the transceiver side to the receiver side (i.e. transmitting compressed data generated from the overdrive circuit (taught by Sasaki) to the parallel register (taught by Kim addressed in claim 1).
Claim 20, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
 
Claims 3, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US. Patent App. Pub. No. 2014/0210872) in view of Kim et al. (US. Patent App. Pub. No. 2016/0125843) further in view of Takao et al. (US. Patent App. Pub. No. 2018/0010903, “Takao”).
As per claim 3 (see claim objection above), the combined Sasaki-Kim teaches wherein the first data element and the second data element are included in a set of data elements
The combined Sasaki-Kim does not expressly teach a physical distance between the transceiver device and the set of data elements is a large physical distance relative to sizes of decompression circuits implemented in digital micromirror devices.
Takao teaches a method of transmitting image of a first pattern and second pattern to the digital micromirror device to determine the distance of the subject (¶ [11-13], and also ¶ [23]). The image is in compressed format (¶ [166]).
Because the distance of the image being transmitted from outside device as taught by the combined Sasaki-Kim is inherently larger than the display device itself, and therefore inherently larger the size of the decompression circuits implement in the digital micromirror device as taught by Takao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method as taught by Takao in combination with the method as taught by the combined Sasaki-Kim, the advantage is to apply the combined method into the digital micromirror device.
Claims 16 and 19, which are similar in scope to claim 3 as addressed above, are thus rejected under the same rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US. Patent App. Pub. No. 2014/0210872) in view of Kim et al. (US. Patent App. Pub. No. 2016/0125843) further in view of Rajski et al. (US. Patent App. Pub. No. 2018/0156867, “Rajski”).
As per claim 10, the combined Sasaki-Kim fails to explicitly teach wherein the parallel register is configured to obtain a parallel shift clock event to cause data to be loaded to the parallel register from the first data element and the second data element via the compression override logic circuits.
However, Rajski teaches a method of receiving compressed data and decompressing data utilizing overdrive circuit 150 (see Fig. 1 and 2, ¶ [63]). Rajski also teaches the parallel register is configured to obtain a parallel shift clock event to cause data to be loaded to the parallel register from the first data element and the second data element via the compression override logic circuits (¶ [64], “the contents of the overdrive register are unloaded in parallel (possibly over a period of one clock cycle) into the second compactor 152 and compressed every v scan shift cycles”. See also ¶ [77]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Rajski in combination with the method as taught by the combined Sasaki-Kim as addressed above, the advantage of which is to efficiently load the data faster.


Allowable Subject Matter
Claims 6, 8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowable subject matter: 
The prior art taken singly or in combination does not teach or suggest, a circuit, among other things, comprising:
…wherein the first buffer is configured to obtain a first clock event to cause the first buffer to load the first data to the first data element at a third time, wherein the second buffer is configured to obtain a second clock event to cause the second buffer to load the second data to the second data element at a fourth time, wherein a first time difference between the first time and the third time is based on a first timing margin, wherein a second time difference between the second time and the fourth time is based on a second timing margin (claims 6 and 8); or
…wherein the buffers comprise a first buffer and a second buffer, wherein the data bits comprise a first set of the data bits and a second set of the data bits, wherein the data elements comprise a first data element and a second data element, 
wherein the clocks comprise a first clock and a second clock, wherein the clock events comprise a first clock event and a second clock event, wherein the buffers are configured to load the data bits to the data elements in response to the clock events from the clocks by: 
the first buffer storing the first set of the data bits to the first data element in response to the first clock event from the first clock, and the second buffer storing the second set of the data bits to the second data element in response to the second clock event from the second clock (claim 15).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611